Citation Nr: 0520943	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  03-14 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased initial evaluation for service-
connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service in the U.S. Marines Corps from 
April 1973 to January 1976.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs in 
Los Angeles, California. 

The veteran provided testimony before a Veterans Law Judge 
via videoconferencing in August 2003; a transcript is of 
record.

In May 2004, the Board remanded the case for development.

In the course of the current appeal, the RO has increased the 
rating assigned for PTSD from 30 percent, assigned from April 
1, 2002, the date of the receipt of his initial claim; to 50 
percent disabling from March 13, 2003.  Since this is not the 
maximum assignable in either instance, the issue remains on 
appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

And since the veteran contests the disability evaluation that 
was assigned following the grant of service connection, this 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  As to the original 
assignment of a disability evaluation, VA must address all 
evidence that was of record from the date the filing of the 
claim on which service connection was granted (or from other 
applicable effective date).  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.



FINDINGS OF FACT

1.  Adequate evidence is now of record for an equitable 
resolution of the pending appellate issue.

2.  The veteran's PTSD alone reasonably results in total 
occupational and social impairment.




CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD are met.  
38 U.S.C.A. §§ 1155, 5103, 5107 (West 1991 & Supp. 2003); 38 
C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.130, Diagnostic Code 9411 
(2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Considerations

Numerous regulatory changes have been made during the course 
of the current appeal.  The veteran has been apprised thereof 
throughout, and in various communications, he has indicated 
an understanding of what is required and who is responsible 
for obtaining what evidence.  With regard to the appellate 
issue, the Board finds that adequate safeguards have been 
implemented as to protect the veteran's due process rights 
and that to proceed with a decision in this issue at the 
present time does not, in any way, work to prejudice the 
veteran or his entitlements.


Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (2004), which 
addresses PTSD, the criteria are as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name - 100 
percent disabling.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships - 70 percent disabling.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships - 50 percent disabling. Lower evaluations are 
assignable for less disabling impairment.  Criteria are 
otherwise in effect for evaluations of 30 and 10 percent.

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  A 
layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); and Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, op. cit.  

The Federal Circuit has also held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background

The veteran had active service from April 1973 to January 
1977 with the Marine Corps.  He received awards including the 
Combat Action Ribbon and the Navy Commendation with Ribbon 
Bar.  Responsibilities included as a U.S. Marine Security 
Guard at American facilities.  He has described his stressors 
as having included the evacuation of the American Consulate 
in Nha Trang in March and April 1975, the evacuation of the 
American Embassy in Saigon in April 1975, and numerous other 
instances including deaths of friends and close comrades 
during his period of service and in Vietnam and Laos.  He was 
under sniper fire on an estimated 20 occasions and reports he 
was in danger of death on up to 50 occasions.  These 
allegations are entirely consistent with his service 
documentation and the history of the units with which he was 
assigned.

Some private and VA psychiatric evaluations are in the file 
for comparative purposes.  It is clear that not all clinical 
reports are in the file, but it is unnecessary to delay the 
case further for these reports as the evidence is adequate to 
provide a solid basis for the complete resolution of the 
issue at this time.

The veteran has been seen for outpatient visits and 
counseling of a variety of types, some reports from which are 
also of record.  He has been having nightmares and 
considerable emotional distress.  He has auditory 
hallucinations and relives his Vietnam experiences on a 
regular basis.  To try to control these symptoms, he says he 
tries exercise and drinking water during the night time 
episodes.  He has reported that he was first seen for 
psychiatric problems by VA in 1977 and again in 1989 at VA 
and a private facility. 

On VA examination in August 2002, the veteran reported that 
he had had increasing problems with PTSD in recent years.  He 
had had at least two incidents when charged with having a 
firearm without a license in 1978 and subsequently had been 
charged twice with DUI.  Since right after service, he had 
worked for FAA as a payroll clerk (1977-8), and by the U.S. 
Postal Service as a machine operator and clerk-mail sorter 
since May 1978.  He was being processed for retirement; he 
had been on disability since September 1998 for a lower back 
injury.  

Throughout, he said he had had problems with even talking to 
fellow workers and mostly stayed by himself.  He said that 
his relationship with his supervisors was reportedly not 
particularly good either as they exceeded their authority.

The veteran has reported that he would go in to work many 
times rather than call in sick since he did not really want 
his employer to know about his mental health problems.  He 
did not think he would be able to further function at work 
due to his depression.  

On examination, he described hearing voices and crying, 
sleeplessness and hearing bombs and gunfire.  He had 
considerable distrust of people; he was depressed, had sleep 
and concentration problems; fatigue; frequent crying and loss 
of motivation, low self-esteem, indecisiveness, increased 
irritability and anhedonia.  He would never get more than 4-5 
hours sleep and most of that was fragmented.  The symptoms 
interfered with his daily activities.  The examiner described 
his symptoms in great detail and assessed a GAF of 51.

Since that examination, repeated VA evaluations are in the 
file showing GAF ranging from 40-45/55.  He is given 
medication to try to control the symptoms.

Of record is a statement from one of his children as to his 
practical problems dealing with his mental health disability.  
A history of his common law marital relationship is also 
documented in the file.

Analysis

The Board has extensive data with which to assess the 
veteran's current psychiatric situation.  There is no 
question that his overall mental health has deteriorated.  
However, by his own admission, he did not file his claim 
relating to PTSD until he was virtually no longer able to 
cope; that claim was filed in April 2002.

From an adjudicative standpoint, and albeit acknowledging 
that he has had some bad and some even worse times, whatever 
the identity of the mental health picture, it has existed on 
a fairly regular continuum since his claim was filed in April 
2002, and accordingly, the use of Fenderson tenets for 
different ratings during that period of time is not required 
herein.

The veteran has documented exposure to combat violence and 
PTSD.  He has been documented as having a diagnosis of PTSD.  
On some occasions, this is the only diagnosis; on other 
occasions, he has a history of alcohol abuse, depression and 
anxiety.  

The issue with which the Board must be concerned is whether 
his PTSD, in and of itself, is responsible for his social and 
occupational impairments.

For many years, the veteran worked with the post office, and 
apparently did relatively all right in that regard.  However, 
in the past several years, he had had increased symptoms 
associated with his PTSD, all of which seem to have had some 
adverse and rather direct occupational impact.  

His GAF is seriously diminished, ranging primarily in the 
40's and 50's at best, and both VA and private evaluators 
have noted that he no longer had any significant social 
viability.  He has minimal adaptability skills and is now 
also faced with foreclosure.

He is impaired on a daily basis from functioning in virtually 
all facets of society, including the workplace.  And while 
his 1998 disability retirement was based on a back injury, he 
and others who have analyzed his work situation then and 
since have concluded that he probably would not now be able 
to return to work by virtue of his mental instability.

Although the evidence is not unequivocal, the Board finds 
that with resolution of all doubt in his favor, his symptoms 
more nearly than not fulfill the criteria for a 100 percent 
schedular evaluation for PTSD.


ORDER

Entitlement to a rating of 100 percent for PTSD is granted 
subject to the regulatory criteria relating to the payment of 
monetary awards.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


